Citation Nr: 1608239	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.

This matter comes before the Board of Veteran' Appeal (Board) on appeal of a Department of Veterans Affairs (VA) Regional Office (RO) rating decision dated in August 2012 that denied entitlement to TDIU.  

This matter was remanded in June 2015, and the agency of original jurisdiction (AOJ) was instructed to contact the Veteran's former employers and obtain information as to whether this employment was substantially gainful employment.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of hypertensive heart disease (current rating of 60 percent from December 9, 2010); post traumatic stress disorder (current rating of 30 percent from December 9, 2010); diabetes mellitus type II (current rating of 20 percent from June 5, 2009); diabetic peripheral neuropathy of the left upper extremity (current rating of 10 percent from June 5, 2009); diabetic peripheral neuropathy of the right upper extremity (current rating of 10 percent from June 5, 2009); diabetic peripheral neuropathy of the left lower extremity (current rating of 10 percent from June 5, 2009); and diabetic peripheral neuropathy of the right lower extremity (current rating of 10 percent from June 5, 2009); resulting in a 90 percent combined rating from December 9, 2010. 

2.  The Veteran has a high school diploma and work experience as a technician for a television subscription company and a delivery driver.  

3.  The Veteran has been engaged in substantially gainful employment since January 29, 2014.   

4.  The service-connected disabilities are not shown to have precluded the Veteran from securing or following all forms of substantially gainful employment consistent with his educational and work background. 


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties To Notify And To Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in February 2012, October 2015, and November 2015.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in December 2015.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board also finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

During the pendency of this appeal, the Veteran has been afforded VA examinations of the service-connected disabilities, and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran, and the examination reports are accurate and fully descriptive and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

Here, the Veteran contends that his service-connected disabilities have rendered him unable to maintain substantially gainful employment since September 2010.  In the September 2012 notice of disagreement, he asserted that he was in fact employed, but he was only employed part-time and he was unable to sustain gainful employment for long periods of time as a result of his service-connected disabilities.  He stated that his service-connected disabilities stand in the way of his sustaining employment for a period of 12 months due to many sick days taken. 

The Veteran's service-connected disabilities consist of hypertensive heart disease (current rating of 60 percent from December 9, 2010); post traumatic stress disorder (current rating of 30 percent from December 9, 2010); diabetes mellitus type II (current rating of 20 percent from June 5, 2009); diabetic peripheral neuropathy of the left upper extremity (current rating of 10 percent from June 5, 2009); diabetic peripheral neuropathy of the right upper extremity (current rating of 10 percent from June 5, 2009); diabetic peripheral neuropathy of the left lower extremity (current rating of 10 percent from June 5, 2009); and diabetic peripheral neuropathy of the right lower extremity (current rating of 10 percent from June 5, 2009); resulting in a 90 percent combined rating from December 9, 2010.  Thus, the percentage requirements of § 4.16(a) are met.  

The remaining issue is whether the Veteran's service-connected disabilities preclude him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In this regard, the Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The competent and credible evidence shows that the Veteran is able to secure and follow substantially gainful employment and that he has been employed in a substantially gainful occupation since January 28, 2014.  

Regarding the Veteran's work and educational background, the evidence shows that he completed four years of high school and obtained a GED, and he reported having training in radio and television repair.  He has work experience as a television technician and a delivery driver.  See the January 2011 TDIU application, the February 2011 VA psychiatric examination report, and the January 2014 response from the Veteran's employer, O.P.A.  

In the January 2011 TDIU application, the Veteran reported that his service-connected diabetes mellitus and the service-connected peripheral neuropathy of his upper and lower extremities have prevented him from securing or following any substantially gainful employment from September 9, 2010.  In the application, the Veteran reported that he worked as a technician for a television subscription provider company from September 4, 2006 to September 9, 2010.  He worked 60 hours per week, earned $3,500 per month, and earned $46,000 income in the past 12 months.  He reported that he was not presently employed.  He stated that he lost 80 days from work due to illness.  He reported that the most he ever earned in one year was $63,000 in 2009.  The Veteran indicated that he started to have severe problems with his diabetes to include in his upper and lower extremities.  

In September 2011, the RO sent a letter and a VA Form 21-4192 to the Veteran's former employer and they notified the Veteran by letter of this action.  In October 2011, the Veteran requested the AOJ to go ahead with his claim without the paperwork from his former employer.  The Veteran indicated that the business was not too receptive to employee requests.   

In an October 2015 TDIU application, the Veteran reported that the service-connected diabetic peripheral neuropathy of his upper and lower extremities and his high blood pressure have prevented him from securing or following any substantially gainful employment since January 2010.  He reported that he last worked full time in July 2010 when he became too disabled to work.  He reported that he worked as an installer for a television subscription provider for 50 to 60 hours per week from July 2005 to 2010 and that he earned $4,000 per month.  He reported that he worked as an installer for another company from June 2011 to February 2013 for 30 to 40 hours per week and that he earned $2,900 per month.  He reported that he worked as a driver for O.P.A. for 16 to 20 hours since January 2014 and that he earned $700 to $800 a month.  He stated that his total earned income for the past 12 months was $9,700 and that, if presently employed, his current monthly earned income would be $1,400.  He noted that he obtained a GED.    

In November 2015, VA contacted the Veteran's employer, O.P.A., and the Veteran's former employers (the two television subscription providers) and asked them to complete and return a VA Form 21-4192.  The letter to one of the television subscription providers was returned to VA as "unable to forward."  A second letter was sent and was returned to VA in December 2015.  The letter sent to the other television subscription provider was also returned to VA in December 2015.  

However, the employer, O.P.A., completed and returned the VA-Form 21-4192 to VA.  See the November 2015 VA Form 21-4192.  O.P.A. indicated that the Veteran began employment on January 28, 2014 as a delivery driver and he that works 8 to 10 hours a day and 20 to 29 hours a week.  It was noted that the Veteran earned $12,734.73 in the past 12 months.  No concessions were made for the Veteran by reason of disability.   

The Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The weight of the competent and credible evidence shows that the Veteran is currently employed in substantially gainful employment.   

As the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such veteran.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. 

VA regulations indicate that marginal employment shall not be considered substantially gainful employment.  For the purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold and this includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16. 

The poverty thresholds for one person 65 years and over, as established by the U.S. Department of Commerce, Bureau of the Census, are as follows: $10,458 for 2010; $10,788 for 2011; $11,011 for 2012; $11,173 for 2013; and $11, 354 for 2014.  See http://www.census.gov/hhes/www/poverty/data/threshld.

The weight of the evidence shows that the Veteran is currently employed in substantially gainful employment.  The information provide by O.P.A., the Veteran's current employer, shows that the Veteran earns annual income above the poverty threshold since January 2014.  O.P.A. indicated that the Veteran earned $12,734.73 in the past 12 months, and this amount exceeds the poverty thresholds for 2014 and 2015.  

The information provided by the Veteran shows that he earned annual income above the poverty threshold from June 2011 to February 2013.  The Veteran reported that he earned $2,900 a month as a technician and this is $34,800 a year (2900 x 12 months).  This amount exceeds the poverty thresholds for 2011, 2012, and 2013.  There is no evidence that the Veteran has been marginally employed in a protected environment.  

In this case, the Veteran has not submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities render him unemployable.  Instead, the evidence shows that the Veteran's service-connected disabilities range from having a mild to a significant effect on his employability, but they do not render him unemployable.  This is reflected in his combined 90 percent disability rating. 

The weight of the evidence shows that the service-connected diabetes mellitus type II has been manifested by required oral hypoglycemics and restricted diet; the Veteran has not required insulin or regulation of activities.  A VA examination report dated in February 2011 indicates that the Veteran reported that the diabetes mellitus was being treated with oral medications, he denied episodes of hypoglycemic reactions or ketoacidosis, and he denied being on a restricted diet or having been told to restrict strenuous activities.  The examiner stated that the Veteran had potential complications of diabetes mellitus including cardiovascular disease and neurologic disease but was not shown to have visual impairment, kidney disease, amputation or other diabetes mellitus related conditions.  The examiner opined that the occupational impairment associated with diabetes mellitus was to cause memory loss, lack of stamina, and weakness or fatigue and the condition caused no impairment of activities of daily living.  

The weight of the competent and credible evidence establishes that the service-connected diabetic peripheral neuropathy of the left and right upper extremities and left and right lower extremities do not preclude the Veteran from all forms of substantially gainful employment.  The February 2011 VA examination report indicates that the Veteran reported having bilateral leg pain, right greater than left.  Examination showed normal gait.  Neurological examination showed normal reflexes in all four extremities.  Sensory examination was normal in the upper extremities but showed diminished sensation to pinprick and light touch in the lower extremities (medial plantar and tibial).  Motor strength was 5/5 throughout, with normal muscle tone and no atrophy.  The diagnosis was peripheral neuropathy.  The examiner indicated that the occupational impairment associated with peripheral neuropathy of the lower extremities was to cause difficulty with climbing and with controlling machinery with the lower extremities.  The occupational impairment associated with the upper extremities was to cause decreased manual dexterity and problems with lifting and carrying.  The examiner indicated that the condition caused no impairment of activities of daily living.  The examiner stated that the Veteran would be able to function in a sedentary occupation but could not have a position that required him to operate machinery with his feet or to climb.  

The weight of the competent and credible evidence establishes that the service-connected hypertensive heart disease does not preclude the Veteran from all forms of substantially gainful employment.  An August 2012 VA examination report indicates that the continuous medication was required for control of the heart condition; he took medication for his blood pressure.  The Veteran performed an exercise stress test and the METs level was 4.6.  METs levels > 3-5 METs has been found to be consistent with activities such as light yard work, mowing the lawn (power mower), and brisk walking (4 mph).  The examiner opined that the Veteran's heart condition did not impact the Veteran's ability to work.  It was noted that the Veteran worked in a very physical job.  A February 2011 VA general medical examination report indicates that the hypertension's effect on the Veteran's usual occupation and resulting work problems was dizziness and headaches and that there were no effects on usual daily activities.  

The weight of the competent and credible evidence further establishes that the service-connected post traumatic stress disorder (PTSD) does not preclude the Veteran from all forms of substantially gainful employment.  The February 2011 VA psychiatric examination, performed by a psychologist, indicates that the examiner opined that the Veteran's PTSD signs and symptoms were transient or mild and the Veteran had a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner assigned a Global Assessment of Functioning (GAF) score of 53.  The GAF is a scale reflecting the "psychological social and occupational functioning in a hypothetical continuum of mental health-illness"  Carpenter v Brown, 8 Vet App 240 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet App 266 (1996).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech occasional panic attacks) or moderate difficulty in social occupational, or school functioning (e.g., few friends conflicts with peers or co-workers).  DSM-IV.  VA treatment records dated in March 2011 and May 2011 indicate that the Veteran's PTSD symptoms were noted to be "stable without meds."  In May 2011, it was noted that the Veteran reported having trouble sleeping at night and he was given medication. 

The Board recognizes that the Veteran's service-connected disabilities, in combination, are significantly disabling.  However, this is not the equivalent of individual unemployability.  In fact, the evidence indicates that the Veteran continues to be gainfully employed with an income above the poverty threshold.  Such employment is therefore not marginal.  Employment is also not shown to have been or currently be in a protected environment.  

Having reviewed the evidence, the Board finds that the evidence does not reflect that entitlement to a TDIU is warranted.  Specifically, the evidence reflects that, although part time, such employment since 2010 was above the poverty threshold.  The fact that the Veteran may work part-time instead of full time or as a delivery driver instead of a technician because of service-connected disabilities is not the deciding factor.  Rather, the question is whether substantially gainful work of any kind is precluded given the claimant's education and experience.  The evidence shows that the Veteran is able to follow substantially gainful employment consistent with his education and work experience.  

In conclusion, the Board finds that the weight of the competent and credible evidence establishes that the Veteran was not precluded from all forms of substantially gainful employment due to his service-connected disabilities as he is able to work in substantially gainful employment consistent with his work experience and education.  Therefore, the Board concludes that the Veteran is not individually unemployable by reason of his service-connected disabilities.  Accordingly, his claim for a TDIU is denied. 


ORDER


A total rating based on individual unemployability by reason of service-connected disabilities is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


